t c no united_states tax_court charles e and sherrie r strange petitioners v commissioner of internal revenue respondent docket no filed date ps paid state nonresident income_tax to nine states on net royalty income derived from their interests in oil_and_gas wells located within those states ps reported all their royalty income on schedules e supplemental income and loss which they attached to their federal_income_tax returns in calculating their total net royalty income petitioners deducted the state income taxes they paid consequently petitioners deducted the state nonresident income taxes in computing their adjusted_gross_income for the years at issue held the addition of sec_164 i r c by the revenue act of publaw_88_272 sec a 78_stat_19 did not change the existing law with respect to the deduction of state income taxes held further state nonresident income taxes are not attributable to property held for the production of royalties and therefore are not deductible under -- - sec_62 i r c in computing ps' adjusted_gross_income held further state nonresident income taxes are not deductible as a trade_or_business expense under sec_62 i r c 45_tc_145 affd per curiam 363_f2d_36 4th cir followed l robert legoy jr and kurt o hunsberger for petitioners paul l dixon for respondent opinion parr judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal income taxes for the taxable years and respectively the sole issue for decision is whether state nonresident income taxes paid on net royalty income are deductible for purposes of determining adjusted_gross_income we hold they are not background this case was submitted fully stipulated under rule ' the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in ‘unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years at issue las vegas nevada at the time they filed their petition in this case during the years at issue petitioners owned interests in oil_and_gas wells the properties located in the states of alabama california colorado louisiana michigan mississippi new mexico oklahoma and utah the nine states fach of the nine states imposed an income_tax on nonresidents who derived income from an income-producing activity within that state petitioners received royalties from the properties and paid a nonresident income_tax to each state on the net royalty income gross royalty income minus production taxes overhead and operating_expenses and allowances for depletion derived from the properties located only within that state petitioners reported all their royalty income on schedule e supplemental income and loss which they attached to their federal_income_tax returns in calculating their total net royalty income petitioners deducted the state income taxes they paid in addition to the expenses that they deducted in calculating their state nonresident incomes consequently petitioners deducted the state nonresident income taxes in computing their adjusted_gross_income for the years at issue in computing their taxable_income petitioners elected to take the standard_deduction allowed by sec_63 instead of itemizing their deductions - discussion sec_164 provides inter alia that state income taxes are allowed as a deduction for the taxable_year within which they are paid_or_accrued this section was added to the code by the revenue act of the act publaw_88_272 sec z207 a 78_stat_19 before the act the code did not specifically list the deductible taxes thus according to petitioners the preexisting law was changed by the act to provide unequivocally for the deduction of the state income taxes for the purpose of calculating adjusted_gross_income and when read together sec_62 and a specifically provide that state sic income taxes attributable to property held for the production of royalties are deductible from an individual's gross_income to compute the individual's adjusted_gross_income we disagree the general_rule under the law before the act was that state_and_local_income_taxes paid_or_accrued by an individual were deductible as itemized_deductions for federal_income_tax purposes see h rept 88th cong 1st sess c b part the act specifically provides for the continued deductibility of state_and_local_income_taxes in this manner while in the interest of tax equity and ease of compliance denying the deduction of certain other taxes devoting any revenue gain from the denial of those other - - deductions to further tax_rate reductions see id c b part pincite accordingly the act did not change the existing law with respect to the deduction of state income taxes sec_62 provides that in the case of an individual the term adjusted_gross_income means gross_income minus inter alia the deductions allowed by part vi sec_161 and following which are attributable to property held_for_the_production_of_rents_or_royalties see also sec_1_62-1t temporary income_tax regs fed reg date same sec_1_62-1t temporary income_tax regs fed reg date taxes are deductible in arriving at adjusted_gross_income only if they constitute expenditures directly attributable to a trade_or_business or to property from which rents or royalties are derived petitioners contend that the state nonresident income taxes they paid were attributable to property held for the production of royalties and are therefore deductible in computing adjusted_gross_income we disagree the concept of adjusted_gross_income was first incorporated by congress into the code by adding subsection n to sec_22 i r c in the individual income_tax act of ch sec a 58_stat_231 see s rept par of sec_22 i r c provided that the term adjusted_gross_income means gross_income minus the deductions continued - - 78th cong 2d sess c b the legislative_history to sec_22 i r c states the proposed sec_22 of the code provides that the term adjusted_gross_income shall mean the gross_income computed under sec_22 less the sum of the following deductions deductions allowed by sec_23 of the code which are attributable to a trade_or_business carried on by the taxpayer not consisting of services performed as an employee deductions allowed by sec_23 which are attributable to rents and royalties the deductions described in clause above are limited to those which fall within the category of expenses directly incurred in the carrying on of a trade_or_business the connection contemplated by the statute is a direct one rather than a remote one for example property taxes paid_or_incurred on real_property used_in_the_trade_or_business will be deductible whereas state income taxes incurred on business profits would clearly not be deductible for the purpose of computing adjusted_gross_income similarly with respect to the deductions described in clause the term attributable shall be taken in its restricted sense only such deductions as are in the accounting sense deemed to be expenses directly incurred in the rental of property or in the production of royalties x kk s rept supra c b pincite emphasis added see also h rept 78th cong 2d sess c b the state nonresident income taxes were imposed upon continued other than those provided in pars for trade and business deductions for certain deductions of life tenants and income beneficiaries of property or for losses from sales or exchange of property allowed by sec_23 which are attributable to property held_for_the_production_of_rents_or_royalties petitioners' net royalty income not upon property held for the production of royalties moreover as the state income taxes were imposed on petitioners' net royalty income the state income taxes were not an expense directly incurred in the production of that income see eg bulloch accountants' cost handbook 3d ed expenses are expired costs that were used to produce revenue accordingly we find that the state nonresident income taxes paid_by petitioners are not attributable to property held for the production of royalties furthermore we find that the taxes are not otherwise deductible as a trade_or_business expense in computing petitioners' adjusted_gross_income sec_1_62-1t temporary income_tax regs supra provides that to be deductible for the purposes of determining adjusted_gross_income expenses must be those directly and not those merely remotely connected with the conduct_of_a_trade_or_business for example taxes are deductible in arriving at adjusted_gross_income only if they constitute expenditures directly attributable to a trade_or_business or to property from which rents or royalties are derived thus property taxes paid_or_incurred on real_property used in a trade_or_business are deductible but state taxes on net_income are not deductible even though the taxpayer's income is derived from the conduct_of_a_trade_or_business id the committee reports and the regulations specifically state that state taxes on net_income are not deductible for the purpose - - of computing adjusted_gross_income finally in 45_tc_145 affd per curiam 363_f2d_36 4th cir we held that a taxpayer is not entitled to deduct in computing his adjusted_gross_income the state_income_tax he paid on income he received as his share of the net business income derived from certain partnerships see also lutts v united_states aftr 2d ustc par s d cal in the instant case petitioners paid state nonresident income taxes on their net royalty income which derived from their interests in oil_and_gas wells the state income taxes were not expenses attributable to property held for the production of royalties or expenses directly incurred in the production of royalties accordingly we hold that the state nonresident income taxes paid_by petitioners are not deductible for the following the enactment of sec_22 i r c the commissioner amended regulation sec_111 by adding sec_29 n -i1 which provided that state income taxes were not deductible in determining adjusted_gross_income even though the taxpayer's income was derived from the conduct_of_a_trade_or_business see t d c b in 45_tc_145 affd per curiam 363_f2d_36 4th cir the issue was decided pursuant to the provisions of sec_62 i r c as amended the provisions of sec_62 of the code are substantially the same as the provisions of sec_22 of the code see id pincite furthermore sec_62 which is in effect for the taxable years at issue is the same as sec_62 i r c as amended --- - purpose of computing adjusted_gross_income in reaching our holdings herein we have considered each argument made by the parties and to the extent not discussed above find those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent -in this case if petitioners had not elected to take the standard_deduction the state income taxes that petitioners paid would be deductible from their adjusted_gross_income as an itemized_deduction see sec_63 sec_161 subject_to the limitation imposed by sec_68
